Case 20-20425-GLT       Doc 78
                             Filed 03/04/20 Entered 03/04/20 10:10:22 Desc Main
                             Document     Page 1 of 1                FILED
                                                                     3/4/20 10:02 am
                                                                     CLERK
                  IN THE UNITED STATES BANKRUPTCY COURT              U.S. BANKRUPTCY
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA            COURT - :'3$

IN RE:

VIDEOMINING CORPORATION,                         Bankruptcy No. 20-20425-GLT

              Debtor,                            Chapter 11

VIDEOMINING CORPORATION,                         Doc. No.

              Movant,                            Related to Doc. Nos. 175
                                                                        & 57

       vs.

NO RESPONDENT.


                                   MODIFIED ORDER OF COURT

       It is hereby ORDERED, ADJUDGED and DECREED that the time in which the

Debtor is to cure the deficiencies in its Petition is extended until March 12, 2020.




       3/4/20
Date: ________________                           _______________________________
                                                   ____
                                                      __
                                                      _____
                                                          ____
                                                             _____
                                                               __
                                                               _____
                                                                   ___
                                                                     _ ____
                                                                       __
                                                                       _____
                                                                           _
                                                                           ____________
                                                 GREGORY
                                                  REGOR   RY L.
                                                              L. TADDONIO
                                                                 TAAD
                                                                    DDO ONI
                                                                         NIO
         cm: Debtor                              United      e Bankruptcy Court Judge
                                                   ited States
